1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This office action is in response to the reply filed on 10/25/2021
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2015/0273182) in view of Osborne (US 2007/0049847) and Tegg et al. (US 2015/0352326).
Regarding claim 1, Watanabe et al. discloses a catheter (“catheter 1a” of Fig. 5) comprising: a hollow shaft (“inner layer 20” and “distal end tip 50” of Fig. 5); and a coil body (“coil body 30” and “bonding portion 36” of Fig. 5) disposed around an outer periphery of the hollow shaft (20/50, see Fig. 5 illustrating how the coil body is disposed on an outer periphery of the hollow shaft) and comprising at least one spirally wound element wire (“wires 31” of Fig. 5), the coil body (30/36) comprising: a joint part (“bonding portion 36” of Fig. 5) having a ring shape or a substantially hollow cylindrical shape (see Fig. 5 and [0028], lines 2-7 indicating how, “bonding portion 36 is formed by melting the wires 31 included in the coil body 30” and note how, therefore, the bonding portion comprises both a “ring shape” due to the largely cylindrical shape of the coil body and lumen disposed within the joint part and a hollow cylindrical shape due to the circular cross-section and lumen disposed within the joint part 
Tegg et al. teaches a catheter (“device 10” of Fig. 1) comprising: an elongate shaft (“proximal shaft 20” and “proximal to distal shaft 18” of Fig. 1) wherein a proximal shaft portion is stiff ([0032], lines 5-6 indicating how, “The proximal shaft portion may be relatively stiff”) and a distal deflectable shaft portion is less stiff (see [0032], lines 6-7 indicating how, “the distal deflectable shaft portion may be relatively less stiff”). Finally, Tegg et al. teaches wherein the proximal shaft portion and the distal deflectable shaft portion comprise a joint that transitions stiffness gradually across the catheter length (see [0032], lines 7-13 indicating how, “a joint that transitions stiffness gradually across the catheter length may result in a catheter having uniform curvature and equitable stress profiles”). 
Additionally, Osborne teaches a coil body (“outer coil 30” of Fig. 3) disposed around the outer periphery of a shaft (“core wire 28” of Fig. 4, see Fig. 3 illustrating how the coil body is disposed around the outer periphery of the shaft) and comprising at least one spirally wound element wire (“torque 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the joint part of Watanabe et al. corresponds to a stiffer portion of the coil body than the coil main body due to the nature of forming the joint portion by bonding wires together (see [0028], lines 2-7 of Watanabe et al.). As a result, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to of the claimed invention to have modified the catheter of Watanabe et al. so that the coil body comprises a transition part as taught by Tegg et al., wherein the transition part is located between the joint part and the coil main body, in order to provide a coil body  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil body of Watanabe et al. in view of Tegg et al. such that the transition part corresponds to a portion of the coil body in which the width of the at least one element wire widens toward the stiff portion corresponding to the joint part as is taught by Osborne. Since the joint part is positioned at the distal end of the coil body, such a modification would further provide the transition part located between the joint part and the coil main body, in which a width of the at least one element wire widens toward a distal end of the coil body. Such a modification would be advantageous because the inclusion of a transition part can prevent the formation of sudden, localized flex points (see [0040], lines 8-17 of Osborne). 
Regarding claim 3, Watanabe et al. in view of Tegg et al. and Osborne teaches all of the limitations of claim 1. Watanabe et al. further teaches wherein the coil body (30/36) is a multi-thread coil body (see [0019] and note how the “wires 31” which form the coil body are described with the plural language “wires” which indicates that coil body is a multi-threaded coil body) comprising a plurality of spirally wound element wires (see Fig. 5 illustrating how these element wires are spirally wound about the hollow shaft), and distal ends of the plurality of element wires (31) are joined in the circumferential direction to form the joint part (36, see [0028], lines 2-7 indicating how “wires 31” are bonded together to form the joint part and see Fig. 5 illustrating how the distal ends of the plurality of elemental wires would, therefore, be joined in the circumferential direction to form the joint part). 
Regarding claim 8, Watanabe et al. in view of Tegg et al. and Osborne teaches all of the limitations of claim 1. Watanabe et al. further teaches the catheter (1a) comprising a cover member (“outer layer 40” of Fig. 5) covering at least a part of the coil body (30/36, see Fig. 5 illustrating how the cover member covers the entire coil body) and provided on the outer periphery of the hollow shaft . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2015/0273182) in view of Tegg et al. (US 2015/0352326) and Osborne (US 2007/0049847) as applied to claim 1 above, and further in view of Kanazawa et al. (US 2016/0279383).
Regarding claim 2, Watanabe et al. in view of Tegg et al. and Osborne teaches all of the limitations of claim 1. Neither Watanabe et al., Tegg et al., nor Osborne teach wherein the coil body is a single-thread coil body consisting of a single spirally wound element wire.
Kanazawa et al. teaches a coil body (“coil body 40” of Fig. 6) comprising at least one spirally wound element wire (“stranded wire 50” of Fig. 6), the coil body (40) comprising: a joint part (“distal end portion 42” of Fig. 6) having a ring shape (see Fig. 6 illustrating how the joint part comprises a ring shape), at which a distal end portion of the coil body (40) is joined in a circumferential direction (see Fig. 6 illustrating how the distal end portion of the coil body is joined in a circumferential direction to form the joint part); a coil main body (see Fig. 6 and note how coil main body corresponds to portion of coil body which is proximal relative to the joint part) located at a proximal side of the joint part (42) in an axial direction of the coil body (40, see Fig. 6 illustrating how the coil main body is located at a proximal side of the joint part). Kanazawa et al. further teaches wherein the coil body (40) is single-thread coil body consisting of a single spirally wound element wire (50, note how “wire 50” is described with a singular description and see Fig. 6 illustrating how the coil body is made with a single-thread coil body consisting of a single spirally wound element wire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil body of Watanabe et al. in view of Tegg et al. and Osborne such that the coil body is a single-thread coil body consisting of a single spirally wound element wire as taught by Kanazawa et al. Kanazawa et al. teaches that coil body designs comprising a plurality of . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2015/0273182) in view of Tegg et al. (US 2015/0352326) and Osborne (US 2007/0049847) as applied to claim 3 above, and further in view of Burkett (US 2014/0276117).
Regarding claim 4, Watanabe et al. in view of Tegg et al. and Osborne teaches all of the limitations of claim 3. Neither Watanabe et al., Tegg et al., nor Osborne teach, however, wherein a width of each of all of the plurality of element wires in the transition part widens toward the distal end of element wire.
Burkett teaches a coil body (“elongate body 102” of Fig. 1, see [0030] indicating how, “the distal section 114 of the flexible elongate member 102 includes a spiral cut that extends along the length of the intravascular device” and note how, therefore, the “elongate body 102” corresponds to a coil body) comprising a spirally wound wire (see Fig. 3 illustrating how the coil body comprises a “spiral cut 132” which forms a spirally wound wire from the portions of the coil body which are not removed by “spiral cut 132”), the coil body (102) comprising: a transition part (“distal section 114” of Fig. 1 and Fig. 3) located between a proximal end (122) and a distal end (124), in which a width of the of the wire (see Fig. 3 illustrating how spiral wire is formed by creation of “spiral cut 132”) widens toward the proximal end (122) of the coil body (102, see Fig. 3 illustrating how the “spiral cut 132” narrows towards the proximal end and, therefore, the width of the wire gets wider towards the proximal end) and wherein a width of each wire (see Fig. 3 illustrating how a spiral wire is formed by creation of “spiral cut 132”) in the transition part (114) widens toward the proximal end (122) of the coil body (102, see Fig. 3 illustrating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil body of Watanabe et al. in view of Tegg et al. and Osborne such that the width of each of the wires in the transition part gradually widens as taught by Burkett. Such a modification would provide wherein a width of each of all of the plurality of element wires in the transition part widens toward the distal end of element wire. Such a modification would be advantageous because it has been found that relatively abrupt transitions in flexibility in intravascular devices can result in poor handling characteristics of the intravascular device in some situations (see [0030], lines 26-31 of Burkett). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2015/0273182) in view of Tegg et al. (US 2015/0352326) and Osborne (US 2007/0049847) as applied to claim 3 above, and further in view of Klint (US 2002/0072689).
Regarding claim 5, Watanabe et al. in view of Tegg et al. and Osborne teaches all of the limitations of claim 3. Neither Watanabe et al., Tegg et al., nor Osborne, however, teach wherein a thickness of the joint part is smaller than a diameter of any of the plurality of element wires in the coil main body. 
Klint teaches a coil body (“elongate tubular member 1” of Fig. 1) disposed around an outer periphery of a shaft (“core member 2” of Fig. 1) and comprising a plurality of spirally wound element wires (“wires 6, 7, 8” of Fig. 1), the coil body (1) comprising: a joint part (“second segment 9” of Fig. 1, see Fig. 1 illustrating how the wires are uniform in shape and joined to one another and, therefore “second segment 9” corresponds to a joint part) having a ring shape (see Fig. 1 illustrating how the distal part comprises a lumen and is, therefore, ring shaped); a coil main body (“first segment 5” of Fig. 1) located at a proximal side of the joint part (9) in an axial direction of the coil body (1, see Fig. 1 and see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil body of Watanabe et al. in view of Tegg et al. and Osborne such that the thickness of the joint part is smaller than a diameter of any of the plurality of element wires in the coil main body as taught by Klint. Such a modification would be advantageous because it provides the joint segment with flexibility and allows the joint segment to be bent (see [0007] of Klint). 
Regarding claims 6-7, 
Klint further teaches wherein a thickness of each of the plurality of element wires (6/7/8) in the transition part (10) decreases toward the distal end of the element wire until the thickness is the same as the thickness of the joint part (9, see Fig. 1 illustrating how the thickness of the each of the plurality of element wires in the transition part decreases toward the distal end of the element wire until the thickness is the same as the thickness of the joint part).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil body of Watanabe et al. in view of Tegg et al., Osborne and Klint such that a thickness of each of all of the plurality of element wires in the transition part decreases toward the distal end of the element wire until the thickness is the same as the thickness of the joint part. Such a modification provides wherein a thickness of at least one of the plurality of element wires in the transition part decreases toward the distal end of the element wire until the thickness is the same as the thickness of the joint part. Furthermore, such a modification would be advantageous because it provides a means for connecting the joint part to the coil main body (see [0036], lines 6-13 of Klint).
Response to Arguments
Applicant’s arguments, see ‘Remarks’, filed 10/25/2021, with respect to the rejection(s) of claim 1 under Watanabe in view of Osborne have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Watanabe et al. in view of Tegg et al. and Osborne.
In page 3 of the reply, Applicant asserts that “persons of ordinary skill in the art would not have considered modifying Osborne’s device so that the wires are wider toward the distal end.” The Examiner maintains, however, that this corresponds to a mischaracterization of the combination of Watanabe et al. in view of Tegg et al. and Osborne. In the modification of Watanabe et al. in view of Tegg et al. and Osborne, Tegg et al. is relied up to teach the coil body of the catheter of Watanabe et al. to further 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783